Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Interpretation
Claims 3, 12 and 19 recite “for which consent to include the given image in the collection of images is unlikely to be provided from a user”. The plain meaning of “consent ... is unlikely to be provided from a user” is that user is unlikely to provide consent in the future; however a review of applicant’s disclosure reveals that “consent ... is unlikely to be provided from a user” is intended to mean “consent ... has not been provided from a user’.
In view of applicant’s disclosure, Examiner has interpreted “for which consent to include the given image in the collection of images is unlikely to be provided from a user” to be “consent to include the given image in the collection of images has not been provided from a user of a given one of the plurality of wireless devices from which the given image was received” in claims 3, 12 and 19

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 10 and 17, each recite “selecting a collection of images of the plurality of images to which the identified image modification effect was applied”. 
It is unclear whether the identified image modification effect was applied to the images corresponding to the collection of images, or whether the identified image modification effect was applied to the plurality of images, rendering the claims indefinite.
	Claim 9,  recites “training a classifier based on a training set of a plurality of content items, a given one of the plurality of content items including an indication of that the given content item satisfies a criterion for inclusion in the collection of images and that consent for inclusion in the collection of images was not provided by a given user device from which the given content item was received”. It is unclear whether the what the classifier is being trained to do, rendering the claims indefinite.

Claim(s) 2-9, 11-16 and 18-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 10 and 17 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 2, 6, 7, 10, 11, 15, 16, 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen (US 20170070358 A1), in view of Elimeliah (US 20140279061 A1), Olson (US 20160267126 A1) and Matas (US 20080052945 A1).
Svendsen, Elimeliah and Olson were cited in the IDS filed on 10/1/2021.

Regarding claim 1, Svendsen teaches comprising: receiving, by one or more hardware processors, a plurality of images (Svendsen [48, 49, 53, 114] system executing instructions, Svendsen [55, 56, 73, 74, 77] users from different devices may post images for a particular pool(s), images may be tagged with pool ID(s)):; 
identifying an …image tag from a plurality of tags…; selecting a collection of images of the plurality of images to which the …identified tag… was applied; receiving input, by the one or more hardware processors, that selects a subset of the collection of images (Svendsen [62, 69, 73, 106-108] Figs. 5A-5D, images may be tagged to associate them with brands or pools, potential images for a pool may be retrieved based on tags for the pool, moderator may approve or reject images to be added to the pool, users may use user interfaces to interact with social network and pool information); 
generating a user interface that displays … the subset of the collection of images… (Svendsen [73, 92, 93, 106] Figs 6F and 6J, users who are authorized to view pool information are displayed images approved for the pool by the moderator).; 
Svendsen does not specifically teach …an image modification effect from a plurality of image modification effects; selecting … to which the identified image modification effect was applied; generating a user interface that displays a highlight reel comprising the subset of the collection of images in an ordinal sequence; while a current image of the highlight reel is displayed, receiving input comprising tapping a left portion of a screen; and transitioning to display a second image that is previous to the current image in the ordinal sequence
However Elimeliah teaches identifying an image modification effect from a plurality of image modification effects; selecting a collection of images of the plurality of images to which the identified image modification effect was applied (Elimeliah [5, 12, 13, 36-41, 50-52] media posted by users to be used to generate branded content by adding image filters associated with tags, media filters may be associated with a brand or event and cause image modification effects such as overlays, collection of media posted by users with brand media filters may be determined from all posted media and administrator may curate collection to determine what to post on brand pages).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Elimeliah of identifying an image modification effect from a plurality of image modification effects; selecting a collection of images of the plurality of images to which the identified image modification effect was applied, into the invention suggested by Svendsen; since both inventions are directed towards applying tags with respect to media, and incorporating the teaching of Elimeliah into the invention suggested by Svendsen would provide the added advantage of allowing media posted by users to be used to generate branded content by adding image modification effects associated with tags, and the combination would perform with a reasonable expectation of success (Elimeliah [5, 12, 13, 36-41, 50-52]).

Svendsen and Elimeliah does not specifically teach generating a user interface that displays a highlight reel comprising the subset of the collection of images in an ordinal sequence; while a current image of the highlight reel is displayed, receiving input comprising tapping a left portion of a screen; and transitioning to display a second image that is previous to the current image in the ordinal sequence
However Olson teaches generating a user interface that displays a highlight reel comprising the subset of the collection of images in an ordinal sequence; while a current image of the highlight reel is displayed, receiving input …; and transitioning to display a second image that is previous to the current image in the ordinal sequence (Olson [46] approved images displayed to users maybe highlights for an event), Olson [92-94, 108] user may provide swiping input towards left or right to transition to previous or next image).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Olson of generating a user interface that displays a highlight reel comprising the subset of the collection of images in an ordinal sequence; while a current image of the highlight reel is displayed, receiving input …; and transitioning to display a second image that is previous to the current image in the ordinal sequence, into the invention suggested by Svendsen and Elimeliah; since both inventions are directed towards filtering and approving images to display to users, and incorporating the teaching of Olson into the invention suggested by Svendsen and Elimeliah would provide the added advantage of allowing users to view images that are important, and to view more than one important image by transitioning through multiple important images, and the combination would perform with a reasonable expectation of success (Olson [46, 92-94, 108]).

Svendsen Elimeliah and Olson does not specifically teach input comprising tapping a left portion of a screen.
However Matas teaches while a current image of the highlight reel is displayed, receiving input comprising tapping a left portion of a screen; and transitioning to display a second image that is previous to the current image in the ordinal sequence (Matas [162] user can tap left of right of screen to move to previous or next image).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to substitute the swiping gesture of Svendsen Elimeliah and Olson with the input comprising tapping a left portion of a screen as taught by Matas, to achieve the predictable result of while a current image of the highlight reel is displayed, receiving input comprising tapping a left portion of a screen; and transitioning to display a second image that is previous to the current image in the ordinal sequence (Matas [162]).  

Regarding claim 2, Svendsen Elimeliah, Olson and Matas teach the invention as claimed in claim 1 above. Svendsen further teaches wherein the plurality of images is received from a plurality of wireless devices, further comprising (Svendsen [55, 56, 73, 74, 77] users from different devices may post images for a particular pool(s), images may be tagged with pool ID(s)); 
establishing a first session for a user account (Svendsen [62, 66, 68] users are associated with accounts for using social network).

Svendsen does not specifically teach the identified image modification effect being associated with the user account; adding a second image of the plurality of images to the collection of images responsive to determining that the identified image modification effect was applied to the second image, wherein the plurality of images are each based on corresponding sets of one or more image filters.  
However Elimeliah teaches the identified image modification effect being associated with the user account; adding a second image of the plurality of images to the collection of images responsive to determining that the identified image modification effect was applied to the second image, wherein the plurality of images are each based on corresponding sets of one or more image filters.   (Elimeliah [5, 12, 13, 36-41, 50-52] Elimeliah [5, 12, 13, 36-41, 50-52] collection of media posted by users with brand media filters corresponding to brand strategy may be determined from all posted media and brand administrator may curate collection to determine what to post on brand pages, media not corresponding to media filters corresponding to brand strategy may be excluded from collection, media filters may be associated with a brand or event and cause image modification effects such as overlays).

Regarding claim 6, Svendsen Elimeliah, Olson and Matas teach the invention as claimed in claim 1 above. Svendsen does not specifically teach while the current image of the highlight reel is displayed, receiving input comprising tapping a right portion of the screen on which the current image is displayed.
However Matas teaches while the current image of the highlight reel is displayed, receiving input comprising tapping a right portion of the screen on which the current image is displayed (Matas [162] user can tap left of right of screen to move to previous or next image).  

Regarding claim 7, Svendsen Elimeliah, Olson and Matas teach the invention as claimed in claim 6 above. Svendsen does not specifically teach transitioning to display a third image that is subsequent to the current image in the ordinal sequence, in response to the input comprising tapping a right portion of the screen.
However Matas teaches transitioning to display a third image that is subsequent to the current image in the ordinal sequence, in response to the input comprising tapping a right portion of the screen (Matas [162] user can tap left of right of screen to move to previous or next image).  

Claim 10, is directed towards a system executing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Svendsen further teaches a system comprising: one or more hardware processors, configured to perform operations (Svendsen [48, 49, 53, 114] system executing instructions).

Claim(s) 11, 15, is/are dependent on claim 10 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 2, 7, respectively, and is/are rejected under the same rationale. 

Regarding claim 16, Svendsen Elimeliah, Olson and Matas teach the invention as claimed in claim 10 above.Svendsen does not specifically teach wherein the identified image modification effect overlays a graphical element on an image to which the identified image modification effect is applied.
However Elimeliah teaches wherein the identified image modification effect overlays a graphical element on an image to which the identified image modification effect is applied (Elimeliah [5, 12, 13, 36-41, 50-52] media filters may be associated with a brand or event and cause image modification effects such as overlays).

Claim 17, is directed towards a medium storing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Svendsen further teaches
Claim(s) 18 is/are dependent on claim 17 above, is/are directed towards a medium storing instructions similar in scope to the instructions performed by the method of claim(s) 2 respectively, and is/are rejected under the same rationale.

Claims 3, 4, 8, 13, 19, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen (US 20170070358 A1), in view of Elimeliah (US 20140279061 A1), Olson (US 20160267126 A1) and Matas (US 20080052945 A1), and further in view of Rubinstein (US 20140282096 A1, cited in the IDS filed on 10/1/2021).

Regarding claim 3, Svendsen Elimeliah, Olson and Matas teach the invention as claimed in claim 2 above. Svendsen does not specifically teach applying a classifier to the plurality of images to identify a given image that includes content that satisfies a criterion for inclusion in a collection of images and for which consent to include the given image in the collection of images is unlikely to be provided from a user of a given one of the plurality of wireless devices from which the given image was received
However Rubinstein teaches applying a classifier to the plurality of images to identify a given image that includes content that satisfies a criterion for inclusion in a collection of images and for which consent to include the given image in the collection of images is unlikely to be provided from a user of a given one of the plurality of wireless devices from which the given image was received  (Rubinstein [42, 55] images may be associated with ephemeral timer, after which the image expires and access is blocked).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Rubinstein of applying a classifier to the plurality of images to identify a given image that includes content that satisfies a criterion for inclusion in a collection of images and for which consent to include the given image in the collection of images is unlikely to be provided from a user of a given one of the plurality of wireless devices from which the given image was received, into the invention suggested by Svendsen Elimeliah, Olson and Matas; since both inventions are directed towards displaying media posts in a social network, and incorporating the teaching of Rubinstein into the invention suggested by Svendsen Elimeliah, Olson and Matas would provide the added advantage of allowing images to be perishable and not persistent by having associated timers after which access to the image is blocked, and the combination would perform with a reasonable expectation of success (Rubinstein [42, 55]).

Regarding claim 4, Svendsen Elimeliah, Olson and Matas teach the invention as claimed in claim 1 above. Svendsen does not specifically teach determining that a given image received from a wireless device of a first user is associated with ephemeral properties
However Rubinstein teaches determining that a given image received from a wireless device of a first user is associated with ephemeral properties  (Rubinstein [42, 55] images may be associated with ephemeral timer, after which the image expires and access is blocked).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Rubinstein of  determining that a given image received from a wireless device of a first user is associated with ephemeral properties, into the invention suggested by Svendsen Elimeliah, Olson and Matas; since both inventions are directed towards displaying media posts in a social network, and incorporating the teaching of Rubinstein into the invention suggested by Svendsen Elimeliah, Olson and Matas would provide the added advantage of allowing images to be perishable and not persistent by having associated timers after which access to the image is blocked, and the combination would perform with a reasonable expectation of success (Rubinstein [42, 55]).

Regarding claim 8, Svendsen Elimeliah, Olson and Matas teach the invention as claimed in claim 1 above. Svendsen does not specifically teach limiting access to at least one of the plurality of images to a finite period of time based on an ephemeral timer.
However Rubinstein teaches limiting access to at least one of the plurality of images to a finite period of time based on an ephemeral timer (Rubinstein [42, 55] images may be associated with ephemeral timer, after which the image expires and access is blocked).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Rubinstein of limiting access to at least one of the plurality of images to a finite period of time based on an ephemeral timer, into the invention suggested by Svendsen Elimeliah, Olson and Matas; since both inventions are directed towards displaying media posts in a social network, and incorporating the teaching of Rubinstein into the invention suggested by Svendsen Elimeliah, Olson and Matas would provide the added advantage of allowing images to be perishable and not persistent by having associated timers after which access to the image is blocked, and the combination would perform with a reasonable expectation of success (Rubinstein [42, 55]).

Claim(s) 13, is/are dependent on claim 10 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 3 respectively, and is/are rejected under the same rationale. 
Claim(s) 19, 20, is/are dependent on claim 17 above, is/are directed towards a medium storing instructions similar in scope to the instructions performed by the method of claim(s) 3, 4 respectively, and is/are rejected under the same rationale.

Claims 9, are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen (US 20170070358 A1), in view of Elimeliah (US 20140279061 A1), Olson (US 20160267126 A1) and Matas (US 20080052945 A1), and further in view of Rubinstein (US 20140282096 A1) and Patel (US 20180089593 A1).
Rubenstein and Patel were cited in the IDS filed on 10/1/2021

Regarding claim 9, Svendsen Elimeliah, Olson and Matas teach the invention as claimed in claim 1 above. Svendsen does not specifically teach training a classifier based on a training set of a plurality of content items, a given one of the plurality of content items including an indication of that the given content item satisfies a criterion for inclusion in the collection of images and that consent for inclusion in the collection of images was not provided by a given user device from which the given content item was received.
However Rubinstein teaches a given one of the plurality of content items including an indication of that the given content item satisfies a criterion for inclusion in the collection of images and that consent for inclusion in the collection of images was not provided by a given user device from which the given content item was received (Rubinstein [42, 55] images may be associated with ephemeral timer, after which the image expires and access is blocked).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Rubinstein of a given one of the plurality of content items including an indication of that the given content item satisfies a criterion for inclusion in the collection of images and that consent for inclusion in the collection of images was not provided by a given user device from which the given content item was received, into the invention suggested by Svendsen Elimeliah, Olson and Matas; since both inventions are directed towards displaying media posts in a social network, and incorporating the teaching of Rubinstein into the invention suggested by Svendsen Elimeliah, Olson and Matas would provide the added advantage of allowing images to be perishable and not persistent by having associated timers after which access to the image is blocked, and the combination would perform with a reasonable expectation of success (Rubinstein [42, 55]).

Svendsen Elimeliah, Olson, Matas and Rubenstein does not specifically teach training a classifier based on a training set of a plurality of content items…
However Patel teaches training a classifier based on a training set of a plurality of content items (Patel [22, 73, 75, 88] images may be used to train a classifier).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Patel of training a classifier based on a training set of a plurality of content items, into the invention suggested by Svendsen Elimeliah, Olson and Matas, so that the given content item of Svendsen Elimeliah, Olson, Matas and Rubenstein is used to train a classifier as taught by Patel, to result in training a classifier based on a training set of a plurality of content items, a given one of the plurality of content items including an indication of that the given content item satisfies a criterion for inclusion in the collection of images and that consent for inclusion in the collection of images was not provided by a given user device from which the given content item was received; since both inventions are directed towards filtering images based on image tags, and incorporating the teaching of Patel into the invention suggested by Svendsen Elimeliah, Olson and Matas would provide the added advantage of allowing a classifier to be trained using available image information, and the combination would perform with a reasonable expectation of success (Patel [22, 73, 75, 88]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 10, 12, 13, 14, 15, 17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6 of U.S. Patent No. US 11216517 B1.

Claims **** are rejected on the ground of nonstatutory double patenting over claims **** respectively of U.S. Patent No. US 11216517 B1since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim(s) 1, 3, 4, 5, of this application is/are each rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 5 of U.S. Patent No. US 11216517 B1,

Claim(s) 6 and 7, of this application is/are each rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 6 of U.S. Patent No. US 11216517 B1,
Although the claims at issue are not identical, claims 1, 3-7 of this application are broader than the respective claims 5 and 6 of U.S. Patent No. US 11216517 B1. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct.

Claim(s) 10, 12, 13, 14, 15 of this application is/are each rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 5, of U.S. Patent No. US 11216517 B1,
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 12-15 of this application are identical to the respective claims of U.S. Patent No. US 11216517 B1, except for the preamble of the claims distinguishing the limitations as a system versus a method capable of performing the method steps.

Claim(s) 17, 19 and 20 of this application is/are each rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 5, of U.S. Patent No. US 11216517 B1,
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17, 19 and 20 of this application are identical to the respective claims of U.S. Patent No. US 11216517 B1, except for the preamble of the claims distinguishing the limitations as a medium versus a method capable of performing the method steps.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178